Title: To George Washington from Edmund Randolph, 27 June 1784
From: Randolph, Edmund
To: Washington, George

 

Dear sir
Richmond [Va.] June 27. 1784.

The deed, of which I inclosed you the rough draught, has been duly executed and recorded. The register of the land-ofice has undertaken to have other patents made out in your name by the next week. I shall not however send them by the stage, which will be the first opportunity; but I shall defer it until the post. I am dear sir with the sincerest respect & esteem yr obliged & affte humble serv.

Edm: Randolph

